14 Cal.Rptr.3d 212 (2004)
91 P.3d 164
VENDANTA SOCIETY
v.
CALIFORNIA QUARTET.
No. S112816.
Supreme Court of California.
June 9, 2004.
Dismissed per rule 29.3(b), and remanded to Court of Appeal, Fourth District, Division Three.
The parties having filed with this court a "Stipulation For Dismissal Of Review" reciting that they have reached a comprehensive settlement of all disputes related to this proceeding, review is dismissed. (Rule 29.3(b)(1), California Rules of Court.)
GEORGE, C.J., and KENNARD, BAXTER, WERDEGAR, CHIN, BROWN and MORENO, JJ., concur.